DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-8, 10-14, and 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley et al. (US Patent No. US 8,437,449 B2, May 7, 2013) (hereinafter “Riley”) in view of Wright et al. (US PG Pub. No. US 2006/0100509 A1, May 11, 2006) (hereinafter “Wright”) and Holsing et al. (US PG Pub. No. US 2013/0231556 A1, Sep. 5, 2013) (hereinafter “Holsing”).
Regarding claim 2: Riley teaches a system for identification and treatment of a lung portion of a patient (column 7, lines 50-59), comprising: a memory configured to receive a first set of images captured by a first imaging device, the first set of images being of at least a portion of a lung displaying symptoms of a lung disease (computer memory 202, monitoring assembly 44, computer controller 38; column 14, lines 23-43; figs. 16-17); a processor configured to generate a first three dimensional model based on the first set of images (computer controller 38; column 14, lines 23-43; figs. 16-17); a display presenting a user interface enabling a user to review the first set of images and the first three dimensional model to locate a target proximate the portion of the lung captured in the first set of images (monitoring assembly 44, computer controller 38; column 14, lines 23-43; figs. 16-17); and generate a treatment plan for affecting a function of the portion of the lung (treatment plan 114; column 3, lines 47-53), the treatment plan including an angle for radiating energy into the target (figure 7 – “gantry position” includes the treatment angle) and an initiation time to start treating the target (figure 3). Riley further teaches that the radiation treatment can be gated (column 8, lines 35-40 - gated radiation beam) but is silent on the initiation time being based on a breathing cycle of the patient.
Wright, in the same field of endeavor and incorporated by reference into Riley (corresponding to US Application SN 11/190,205), teaches gating the initiation of therapy based on a breathing cycle the patient ([0098]). Wright further teaches that gated delivery of the radiation provides accurate delivery to the target without requiring a large margin around the target ([0098]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Riley by the respiratory gated delivery of Wright in order to provide accurate deliver of radiation to the target without requiring a large margin in view of the further teachings of Wright, and in view of the incorporation by reference. 
Further regarding claim 2: While Riley and Wright teach implantation of the marker devices (Riley - column 8, lines 46-53 - implanted in the lung) which may be performed by a bronchoscope (Wright - [0105] - markers implanted by bronchoscope), Riley and Wright are silent on a second imaging device navigable inside a luminal network of the lung to the portion of the lung and configured to generate enhanced images corresponding to a location of the second imaging device within the luminal network, wherein the processor is further configured to: select a second set of images from the first set of images; combine the enhanced images with the second set of images to generate higher resolution images corresponding to the location of the second imaging device within the luminal network, the higher resolution images having a resolution higher than a resolution of the first set of images; and generate a second three dimensional model using the higher resolution images.
Holsing, in the same field of endeavor, teaches a system comprising a surgical instrument a second imaging device navigable inside a luminal network of the lung to the portion of the lung and configured to generate enhanced images (corresponding to a location of the second imaging device within the luminal network, which can be used for imaging and implantation of fiducial markers (surgical instrument 12 may be a bronchoscope or OCT imaging device - [0130], [0133] -  which -  [0076] - can be used to implant a pointer, seed or implant; [0197] - including fiducial delivery), and a processor configured to select a second set of images from a first set of images ([0070], [0133] - pre-acquired or intra-procedurally acquired CT, fluoroscopic, ultrasound, or 3D fluoroscopic images; any selected set of the previously acquired “first” images is “a second set” in the absence of any more specific limitations); combine the enhanced images with the second set of images to generate higher resolution images corresponding to the location of the second imaging device within the luminal network, the higher resolution images having a resolution higher than a resolution of the first set of images ([0133] – OCT images correlated to the previously acquired “second set of images” at the locations corresponding to the location of the imaging device 12); generate a second three dimensional model using the higher resolution images ([0133] – the correlated 3D OCT volumes and the previously acquired “second set of images” is “a second three dimensional model”). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Riley and Wright by performing the marker implantation with the tool and imaging functions of Holsing in order to provide improved localization of the markers as well as a high-resolution view of the target and surrounding tissue. 
While Riley, Wright and Holsing do not specify that the target is a nerve and the treatment is denervation, this is determined to be the intended use of the system because there does not appear to be any connection between the structure of the system and the type of treatment target and the system of Riley, Wright and Holsing is considered capable of performing denervation of a nerve, as evidenced by Mayse et al. (US PG Pub. No. US 2011/0118725 A1, May 19, 2011) ([0090]-[0091]) in the absence of any evidence to the contrary. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4: Riley, Wright and Holsing teach the system according to claim 2, wherein the treatment plan further includes at least one of a treatment size, a nerve location, an amount of energy, or a treatment period (Riley – treatment duration 715, figure 7). 
Regarding claim 5: Riley, Wright and Holsing teach the system according to claim 2, further comprising a tracking sensor disposed on at least one of the first imaging device or the second imaging device and configured to sense a location of at least one of the first imaging device or the second imaging device (Holsing – [0076], localization element 24).
Regarding claim 6: Riley, Wright and Holsing teach the system according to claim 2, further comprising a treatment device configured to non-invasively treat the target (Riley - ionizing radiation device 18, figure 8).
While Riley, Wright and Holsing do not specify that the target is a nerve and the treatment is denervation, this is determined to be the intended use of the system because there does not appear to be any connection between the structure of the system and the type of treatment target and the system of Riley, Wright and Holsing is considered capable of performing denervation of a nerve, as evidenced by Mayse et al. (US PG Pub. No. US 2011/0118725 A1, May 19, 2011) ([0090]-[0091]) in the absence of any evidence to the contrary. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7: Riley, Wright and Holsing teach the system according to claim 6, wherein the treatment device is configured to non-invasively treat the target from outside of a body of the patient (Riley - ionizing radiation device 18, figure 8).
While Riley, Wright and Holsing do not specify that the target is a nerve and the treatment is denervation, this is determined to be the intended use of the system because there does not appear to be any connection between the structure of the system and the type of treatment target and the system of Riley, Wright and Holsing is considered capable of performing denervation of a nerve, as evidenced by Mayse et al. (US PG Pub. No. US 2011/0118725 A1, May 19, 2011) ([0090]-[0091]) in the absence of any evidence to the contrary. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8: Riley, Wright and Holsing teach the system according to claim 2, wherein the processor is configured to calculate a treatment size based on at least one of a severity of symptoms of a lung disease, a location of a target, a size of a target, or whether treatment is to be temporary or permanent (Riley – column 14, lines 5-16 – the region of acceptable radiation application “treatment size” is determined based on at least the location and size of the target).
Regarding claim 10: Riley, Wright and Holsing teach the system according to claim 2, wherein the initiation time is a time when the target moves the least during the breathing cycle (Wright – [0098]).
Regarding claim 11: Riley, Wright and Holsing teach the system according to claim 2, further comprising: a movement tracking sensor configured to track movement of the patient, wherein a breathing model is generated based on movement of the movement tracking sensor (Riley – column 9, lines 10-21).
Regarding claim 12: Riley, Wright and Holsing teach the system according to claim 11, further comprising: a treatment bed configured to generate an electromagnetic field for tracking a position of the movement tracking sensor (Riley – excitation source 32, figures 8-9).
Regarding claim 13: Riley, Wright and Holsing teach the system according to claim 2, wherein: the memory is configured to receive the enhanced images generated by the second imaging device (Riley – computer memory 202, e.g. a generic hard drive, is considered to be capable of receiving any data which is written to it by the processor); and the first set of images or the higher resolution images are used to identify the target for treatment (Riley – monitoring assembly 44, computer controller 38; column 14, lines 23-43; figs. 16-17 – the data displayed on monitoring assembly 44 is the “first set of images”).
Regarding claim 14: Riley teaches a system for identification and treatment of a lung portion of a patient (column 7, lines 50-59), comprising: a memory configured to receive a first set of images captured by a first imaging device, the first set of images being of at least a portion of a lung displaying symptoms of a lung disease (computer memory 202, monitoring assembly 44, computer controller 38; column 14, lines 23-43; figs. 16-17); a processor configured to generate a first three dimensional model based on the first set of images (computer controller 38; column 14, lines 23-43; figs. 16-17); a display presenting a user interface enabling a user to review the first set of images and the first three dimensional model to locate a target proximate the portion of the lung captured in the first set of images (monitoring assembly 44, computer controller 38; column 14, lines 23-43; figs. 16-17); and generate a treatment plan for affecting a function of the portion of the lung (treatment plan 114; column 3, lines 47-53), the treatment plan including an angle for radiating energy into the target (figure 7 – “gantry position” includes the treatment angle) and an initiation time to start treating the target (figure 3). Riley further teaches that the radiation treatment can be gated (column 8, lines 35-40 - gated radiation beam) but is silent on the initiation time being based on a breathing cycle of the patient.
Wright, in the same field of endeavor and incorporated by reference into Riley (corresponding to US Application SN 11/190,205), teaches gating the initiation of therapy based on a breathing cycle the patient ([0098]). Wright further teaches that gated delivery of the radiation provides accurate delivery to the target without requiring a large margin around the target ([0098]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Riley by the respiratory gated delivery of Wright in order to provide accurate deliver of radiation to the target without requiring a large margin in view of the further teachings of Wright, and in view of the incorporation by reference. 
Further regarding claim 14: While Riley and Wright teach implantation of the marker devices (Riley - column 8, lines 46-53 - implanted in the lung) which may be performed by a bronchoscope (Wright - [0105] - markers implanted by bronchoscope), Riley and Wright are silent on a second imaging device navigable inside a luminal network of the lung to the portion of the lung and configured to generate enhanced images corresponding to a location of the second imaging device within the luminal network, wherein the processor is further configured to: select a second set of images from the first set of images; combine the enhanced images with the second set of images to generate higher resolution images corresponding to the location of the second imaging device within the luminal network, the higher resolution images having a resolution higher than a resolution of the first set of images; and generate a second three dimensional model using the higher resolution images.
Holsing, in the same field of endeavor, teaches a system comprising a surgical instrument a second imaging device navigable inside a luminal network of the lung to the portion of the lung and configured to generate enhanced images (corresponding to a location of the second imaging device within the luminal network, which can be used for imaging and implantation of fiducial markers (surgical instrument 12 may be a bronchoscope or OCT imaging device - [0130], [0133] -  which -  [0076] - can be used to implant a pointer, seed or implant; [0197] - including fiducial delivery), and a processor configured to select a second set of images from a first set of images ([0070], [0133] - pre-acquired or intra-procedurally acquired CT, fluoroscopic, ultrasound, or 3D fluoroscopic images; any selected set of the previously acquired “first” images is “a second set” in the absence of any more specific limitations); combine the enhanced images with the second set of images to generate higher resolution images corresponding to the location of the second imaging device within the luminal network, the higher resolution images having a resolution higher than a resolution of the first set of images ([0133] – OCT images correlated to the previously acquired “second set of images” at the locations corresponding to the location of the imaging device 12); generate a second three dimensional model using the higher resolution images ([0133] – the correlated 3D OCT volumes and the previously acquired “second set of images” is “a second three dimensional model”). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Riley and Wright by performing the marker implantation with the tool and imaging functions of Holsing in order to provide improved localization of the markers as well as a high-resolution view of the target and surrounding tissue. 
While Riley, Wright and Holsing do not specify that the target is a nerve and the treatment is denervation, this is determined to be the intended use of the system because there does not appear to be any connection between the structure of the system and the type of treatment target and the system of Riley, Wright and Holsing is considered capable of performing denervation of a nerve, as evidenced by Mayse et al. (US PG Pub. No. US 2011/0118725 A1, May 19, 2011) ([0090]-[0091]) in the absence of any evidence to the contrary. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16: Riley, Wright and Holsing teach the system according to claim 14, wherein the treatment plan further includes at least one of a treatment size, a nerve location, an amount of energy, or a treatment period (Riley – treatment duration 715, figure 7). 
Regarding claim 17: Riley, Wright and Holsing teach the system according to claim 14, further comprising a tracking sensor disposed on at least one of the first imaging device or the second imaging device and configured to sense a location of at least one of the first imaging device or the second imaging device (Holsing – [0076], localization element 24).
Regarding claim 18: Riley, Wright and Holsing teach the system according to claim 14, further comprising a treatment device configured to non-invasively treat the target (Riley - ionizing radiation device 18, figure 8).
While Riley, Wright and Holsing do not specify that the target is a nerve and the treatment is denervation, this is determined to be the intended use of the system because there does not appear to be any connection between the structure of the system and the type of treatment target and the system of Riley, Wright and Holsing is considered capable of performing denervation of a nerve, as evidenced by Mayse et al. (US PG Pub. No. US 2011/0118725 A1, May 19, 2011) ([0090]-[0091]) in the absence of any evidence to the contrary. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19: Riley, Wright and Holsing teach the system according to claim 18, wherein the treatment device is configured to non-invasively treat the target from outside of a body of the patient (Riley - ionizing radiation device 18, figure 8).
While Riley, Wright and Holsing do not specify that the target is a nerve and the treatment is denervation, this is determined to be the intended use of the system because there does not appear to be any connection between the structure of the system and the type of treatment target and the system of Riley, Wright and Holsing is considered capable of performing denervation of a nerve, as evidenced by Mayse et al. (US PG Pub. No. US 2011/0118725 A1, May 19, 2011) ([0090]-[0091]) in the absence of any evidence to the contrary. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 20: Riley, Wright and Holsing teach the system according to claim 14, wherein the processor is configured to calculate a treatment size based on at least one of a severity of symptoms of a lung disease, a location of a target, a size of a target, or whether treatment is to be temporary or permanent (Riley – column 14, lines 5-16 – the region of acceptable radiation application “treatment size” is determined based on at least the location and size of the target).
Regarding claim 21: Riley teaches a system for identification and treatment of a lung portion of a patient (column 7, lines 50-59), comprising: a memory configured to receive a first set of images captured by a first imaging device, the first set of images being of at least a portion of a lung displaying symptoms of a lung disease (computer memory 202, monitoring assembly 44, computer controller 38; column 14, lines 23-43; figs. 16-17); a processor configured to generate a first three dimensional model based on the first set of images (computer controller 38; column 14, lines 23-43; figs. 16-17); a display presenting a user interface enabling a user to review the first set of images and the first three dimensional model to locate a target proximate the portion of the lung captured in the first set of images (monitoring assembly 44, computer controller 38; column 14, lines 23-43; figs. 16-17); and generate a treatment plan for affecting a function of the portion of the lung (treatment plan 114; column 3, lines 47-53), the treatment plan including an angle for radiating energy into the target (figure 7 – “gantry position” includes the treatment angle) and an initiation time to start treating the target (figure 3). Riley further teaches that the radiation treatment can be gated (column 8, lines 35-40 - gated radiation beam) but is silent on the initiation time being based on a breathing cycle of the patient.
Wright, in the same field of endeavor and incorporated by reference into Riley (corresponding to US Application SN 11/190,205), teaches gating the initiation of therapy based on a breathing cycle the patient ([0098]). Wright further teaches that gated delivery of the radiation provides accurate delivery to the target without requiring a large margin around the target ([0098]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Riley by the respiratory gated delivery of Wright in order to provide accurate deliver of radiation to the target without requiring a large margin in view of the further teachings of Wright, and in view of the incorporation by reference. 
Further regarding claim 21: While Riley and Wright teach implantation of the marker devices (Riley - column 8, lines 46-53 - implanted in the lung) which may be performed by a bronchoscope (Wright - [0105] - markers implanted by bronchoscope), Riley and Wright are silent on a second imaging device navigable inside a luminal network of the lung to the portion of the lung and configured to generate enhanced images corresponding to a location of the second imaging device within the luminal network, wherein the processor is further configured to: combine the enhanced images with the first set of images to generate higher resolution images corresponding to the location of the second imaging device within the luminal network, the higher resolution images having a resolution higher than a resolution of the first set of images; and generate a second three dimensional model using the higher resolution images.
Holsing, in the same field of endeavor, teaches a system comprising a surgical instrument a second imaging device navigable inside a luminal network of the lung to the portion of the lung and configured to generate enhanced images (corresponding to a location of the second imaging device within the luminal network, which can be used for imaging and implantation of fiducial markers (surgical instrument 12 may be a bronchoscope or OCT imaging device - [0130], [0133] -  which -  [0076] - can be used to implant a pointer, seed or implant; [0197] - including fiducial delivery), and a processor configured to combine the enhanced images with the first set of images to generate higher resolution images corresponding to the location of the second imaging device within the luminal network, the higher resolution images having a resolution higher than a resolution of the first set of images ([0133] – OCT images correlated to the previously acquired “second set of images” at the locations corresponding to the location of the imaging device 12); generate a second three dimensional model using the higher resolution images ([0133] – the correlated 3D OCT volumes and the previously acquired “first set of images” is “a second three dimensional model”). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Riley and Wright by performing the marker implantation with the tool and imaging functions of Holsing in order to provide improved localization of the markers as well as a high-resolution view of the target and surrounding tissue. 
While Riley, Wright and Holsing do not specify that the target is a nerve and the treatment is denervation, this is determined to be the intended use of the system because there does not appear to be any connection between the structure of the system and the type of treatment target and the system of Riley, Wright and Holsing is considered capable of performing denervation of a nerve, as evidenced by Mayse et al. (US PG Pub. No. US 2011/0118725 A1, May 19, 2011) ([0090]-[0091]) in the absence of any evidence to the contrary. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments, filed 05/19/2022, have been fully considered but are not persuasive.
Applicant  argues that “nowhere does Holsing disclose or reasonably suggest that a second three dimensional model is generated using the product of the correlation of the data to pre-acquired or intra-procedurally acquired CT, fluoroscopic, ultrasound, or 3D fluoroscopic images to provide additional information.” Applicant further argues that the higher resolution images and the second three-dimensional model are “separate and distinct” elements. 
Examiner respectfully disagrees. First, it is noted that Applicant’s own disclosure provides that the three-dimensional model is merely a rendered version of the imaging data (see e.g. [0045] of the published Application). This means that the model comprises the same data as the imaging data, which has merely been prepared for three-dimensional display. Imaging data which has been prepared for display is not reasonably considered to be “separate and distinct” from the imaging data itself. Second, Riley teaches generating a “simulated model” (i.e. rendering for display) from the acquired imaging data. A skilled artisan would understand that the imaging data of Holsing would need to be prepared for display in the same manner as the imaging data of Riley, based on the combination of references. Third, the entire disclosure of Holsing is directed to generating volumetric models from imaging data (see e.g. figures 2, 5, 6) where the pre-acquired or intra-procedurally acquired imaging data (e.g. CT, MR, etc.) which is enhanced by the intraluminal imaging device (surgical instrument 12) has already been volumetrically rendered (“three-dimensional model”) as described in at least [0081]-[0082], [0085]-[0086] of Holsing. Updating the existing three-dimensional model of Holsing to include the product of correlating the intraluminal images (e.g. OCT) with the existing imaging data (e.g. CT) “to provide additional information” (where “additional” refers to information from more than just the acquired/rendered CT imaging data) is generating a “second three-dimensional model.”
The rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793